DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 3/13/20 has been considered by the examiner.
Drawings
 	The drawings are objected to because Figures 2 and 3 are largely illegible. Clearly legible drawings are required. A larger text font may be required.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Emker (US 2,769,928) in view of Liu (US 2016/0379771) and further in view of Cai (CN 207603046).
 	With respect to claim 1, Emker discloses a multi-voltage control assessor (Fig. 1 10) for providing a set of standard voltages useful in testing electrical devices and systems, the multi-voltage control assessor comprises: a pair of output terminals (Fig. 1 23,24), the pair of output terminals having a positive terminal (Fig. 3 24) and a negative terminal (Fig. 3 23); a Hand-Off-Auto switch (Fig. 1 15) to provide a selected output voltage automatically; a multi-position selector switch (Fig. 1 26), the multi-position selector switch having a plurality of output voltages (Fig. 1 24V,120V) coupled to one of a plurality of input terminals (Fig. 3 input terminals to 120V) and an output terminal connected one of the plurality of output voltages (column 4 line 40, line 57) as selected by the multi-position selector switch; and the plurality of voltage sources internally generated from a single external input voltage (Fig. 1 40). Emker discloses a 
 	Liu teaches a momentary push-button (Fig 1 110) to provide the selected output voltage only while pressed (Liu paragraph 27).It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a momentary push-button to provide the selected output voltage only while pressed, in order to allow the user to conveniently provide the output voltage.
 	Emker discloses a relay on the input but remains silent as to wherein the plurality of output voltages are connected to the output terminals through a corresponding relay isolating each of the plurality of output voltages from each other.
  	Cai discloses a pair of output terminals (Fig. 3 CZ), the pair of output terminals having a positive terminal (Fig. 3 CZ +) and a negative terminal (Fig. 3 CZ -); a multi-position selector switch (Fig. 3 ZK1), the multi-position selector switch having a plurality of output voltages (Fig. 3 24V,110V) coupled to one of a plurality of input terminals (Fig. 3 1CZ) and an output terminal (Fig. 3 CZ) connected one of the plurality of output voltages as selected by the multi-position selector switch; and the plurality of voltage sources internally generated from a single external input voltage (Fig. 3 source connected to 1CZ); wherein the plurality of output voltages are connected to the output terminals through a corresponding relay (Fig. 3 1ZJ) isolating each of the plurality of output voltages from each other. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the plurality of output voltages are connected to the output terminals through a corresponding relay isolating each of the plurality of output voltages from each other, in order to provide output 
 	With respect to 2, Emker in view of Liu and Cai make obvious the multi-voltage control assessor according to claim 1, wherein the plurality of output voltages are generated from two or more taps (Emker Fig. 3 69,130) on a multi-tap transformer (Fig. 3 56).  	With respect to claim 3, Emker in view of Liu and Cai make obvious the multi-voltage control assessor according to claim 2, wherein the plurality of output voltages comprises 24 VAC, 120 VAC, 240 VAC, and 480 VAC (column 4, line 40, 0-2000).  	With respect to claim 4, Emker in view of Liu and Cai make obvious the multi-voltage control assessor according to claim 2, wherein the plurality of output voltages are further generated from a multi-voltage DC power supply (column 4, line 57, 0-150V).  	With respect to claim 5, Emker in view of Liu and Cai make obvious the multi-voltage control assessor according to claim 4, wherein the multi-voltage DC power supply comprises a 12/24 VDC power supply (Emker column 4, line 57, 0-150V).  	With respect to claim 6, Emker in view of Liu and Cai make obvious the multi-voltage control assessor according to claim 1, wherein the multi-voltage control assessor is contained within a portable, small suitcase sized container (Emker column 1, lines 48-49).
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Terrice (US 8,345,403) discloses a small suitcase sized mulit-voltage providing apparatus. Peschel (US 6,169,406) discloses a portable voltage apparatus.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HARRY R BEHM/Primary Examiner, Art Unit 2839